 Case 8:20-cv-01315-JEM Document 23 Filed 08/16/21 Page 1 of 2 Page ID #:1550




1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
2    Whittier, CA 90602
3    Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
4
     MICHAEL T. KEATING (State Bar No: 266562)
5    E-mail: tracey@disabilitylawfirm.com
6          Attorneys for Plaintiff
     TRACY L. WILKISON
7    Acting United States Attorney
8    DAVID M. HARRIS
     Assistant United States Attorney
9    Chief, Civil Division
10   CEDINA M. KIM
     Assistant United States Attorney
11
     Senior Trial Attorney, Civil Division
12   ANNABELLE J. YANG, CSBN 276380
13   Special Assistant United States Attorney
           Social Security Administration
14         160 Spear Street, Suite 800
15         San Francisco, CA 94105
           Telephone: (510) 970-4867
16
           Facsimile: (415) 744-0134
17         Email: Annabelle.yang@ssa.gov
18         Attorneys for Defendant

19                      UNITED STATES DISTRICT COURT
20                     CENRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DVISION
21   REBECCA LYNN BARRY,               ) Case No. CV 20-01315-JEM
22       Plaintiff,                    ) ORDER AWARDING EQUAL
23                                     ) ACCESS TO JUSTICE ACT
                v.                     ) ATTORNEY FEES PURSUANT TO
24   KILOLO KIJAKAZI ,  1
                                       ) 28 U.S.C. § 2412(d)
25   Commissioner of Social Security,  )
                                       )
26       Defendant.                    )
27
     1
28     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
     Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant in this
     suit. No further action need be taken to continue this suit by reason of the last sentence of section 205(g) of the
     Social Security Act, 42 U.S.C. § 405(g).
 Case 8:20-cv-01315-JEM Document 23 Filed 08/16/21 Page 2 of 2 Page ID #:1551




1          Based upon the parties’ Stipulation for the Award and Payment of Equal
2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THREE
3    THOUSAND SIX HUNDRED DOLLARS [$3,600.00]. as authorized by 28 U.S.C.
4    § 2412(d), be awarded subject to the terms of the Stipulation
5
6          Dated: 8/16/21                  ___________________________________
                                           HON. JOHN E. McDERMOTT
7                                          UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
